THE AMERICAN FUNDS TAX-EXEMPT SERIES I AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT THIS AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT, is between THE AMERICAN FUNDS TAX-EXEMPT SERIES I, a Massachusetts business trust (the "Trust"), and AMERICAN FUNDS DISTRIBUTORS, INC., a California corporation (the "Distributor"). W I T N E S S E T H: WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end diversified investment company which offers two series each with six classes of shares of beneficial interest, designated as Class A shares, Class B shares, Class C shares, Class F-1 shares, Class F-2 shares and Class R-5 shares, and it is a part of the business of the Trust, and affirmatively in the interest of the Trust, to offer shares of the Trust either from time to time or continuously as determined by the Trust's officers subject to authorization by its Board of Trustees; and WHEREAS, the Distributor is engaged in the business of promoting the distribution of shares of investment companies through securities broker-dealers; and WHEREAS, the Trust and the Distributor wish to enter into an agreement with each other to promote the distribution of the shares of the Trust and of all series or classes of the Trust which may be established in the future; NOW, THEREFORE, the parties agree as follows: 1.(a)The Distributor shall be the exclusive principal underwriter for the sale of the shares of the Fund and of each series or class of the Trust which may be established in the future, except as otherwise provided pursuant to the following subsection (b).The terms "shares of the Fund" or "shares" as used herein shall mean shares of beneficial interest of the Trust and each series or class which may be established in the future and become covered by this Agreement in accordance with Section 26 of this Agreement. (b)The Trust may, upon 60 days written notice to the Distributor, from time to time designate other principal underwriters of its shares with respect to areas other than the North American continent, Hawaii, Puerto Rico, and such countries or other jurisdictions as to which the Trust may have expressly waived in writing its right to make such designation.In the event of such designation, the right of the Distributor under this Agreement to sell shares in the areas so designated shall terminate, but this Agreement shall remain otherwise in full force and effect until terminated in accordance with the other provisions hereof. 2.In the sale of shares of the Trust, the Distributor shall act as agent of the Trust except in any transaction in which the Distributor sells such shares as a dealer to the public, in which event the Distributor shall act as principal for its own account. 3.The Trust shall sell shares only through the Distributor, except that the Trust may, to the extent permitted by the 1940 Act and the rules and regulations promulgated thereunder or pursuant thereto, at any time: (a)issue shares to any corporation, association, trust, partnership or other organization, or its, or their, security holders, beneficiaries or members, in connection with a merger, consolidation or reorganization to which the Trust is a party, or in connection with the acquisition of all or substantially all the property and assets of such corporation, association, trust, partnership or other organization; (b)issue shares at net asset value to the holders of shares of capital stock or beneficial interest of other investment companies served as investment adviser by any affiliated company or companies of The Capital Group Companies, Inc., to the extent of all or any portion of amounts received by such shareholders upon redemption or repurchase of their shares by the other investment companies; (c)issue shares at net asset value to its shareholders in connection with the reinvestment of dividends paid and other distributions made by the Trust; (d)issue shares at net asset value to persons entitled to purchase shares at net asset value without sales charge or contingent deferred sales charge as described in theTrust's current Registration Statement in effect under the Securities Act of 1933, as amended, for each series issued by the Trust at the time of such offer or sale. 4.The Distributor shall devote its best efforts to the sale of shares of the Trust and shares of any other mutual funds served as investment adviser by affiliated companies of The Capital Group Companies, Inc., and insurance contracts funded by shares of such mutual funds, for which the Distributor has been authorized to act as principal underwriter for the sale of shares.The Distributor shall maintain a sales organization suited to the sale of shares of the Trust and shall use its best efforts to effect such sales in jurisdictions as to which the Trust shall have expressly waived in writing its right to designate another principal underwriter pursuant to subsection 1(b) hereof, and shall effect and maintain appropriate qualification to do so in all those jurisdictions in which it sells or offers shares for sale and in which qualification is required. 5.Within the United States of America, all dealers to whom the Distributor shall offer and sell shares must be duly licensed and qualified to sell shares of the Trust.Shares sold to dealers shall be for resale by such dealers only at the public offering price set forth in the current Prospectus of the Trust's Registration Statement in effect under the Securities Act of 1933, as amended ("Prospectus").The Distributor shall not, without the consent of the Trust, sell or offer for sale any shares of a series or class issued by the Trust other than as principal underwriter pursuant to this Agreement. 6.In its sales to dealers, it shall be the responsibility of the Distributor to insure that such dealers are appropriately qualified to transact business in the shares under applicable laws, rules and regulations promulgated by such national, state, local or other governmental or quasi-governmental authorities as may in a particular instance have jurisdiction. 7.The applicable public offering price of shares shall be the price which is equal to the net asset value per share, as shall be determined by the Trust in the manner and at the time or times set forth in and subject to the provisions of the Prospectus of the Trust. 8.All orders for shares received by the Distributor shall, unless rejected by the Distributor or the Trust, be accepted by the Distributor immediately upon receipt and confirmed at an offering price determined in accordance with the provisions of the Prospectus and the 1940 Act, and applicable rules in effect thereunder.The Distributor shall not hold orders subject to acceptance nor otherwise delay their execution.The provisions of this Section shall not be construed to restrict the right of the Trust to withhold shares from sale under Section 21 hereof. 9.The Trust or its transfer agent shall be promptly advised of all orders received, and shall cause shares to be issued upon payment therefor in New York or Los Angeles Clearing House Funds. 10.The Distributor shall adopt and follow procedures as approved by the officers of the Trust for the confirmation of sales to dealers, the collection of amounts payable by dealers on such sales, and the cancellation of unsettled transactions, as may be necessary to comply with the requirements of the Securities and Exchange Commission or the Financial Industry Regulatory Authority ("FINRA" or "NASD"), as such requirements may from time to time exist. 11. The Distributor, as principal underwriter under this Agreement for Class A shares, shall receive (i) that part of the sales charge which is retained by the Distributor after allowance of discounts to dealers, unless waived by the Distributor for certain qualified fee-based programs, as set forth in the Prospectus of the Trust, and (ii)amounts payable to the Distributor pursuant to the Fund's Plan of Distribution under Rule 12b-1 under the 1940 Act relating to its Class A shares. 12.The Distributor, as principal underwriter under this agreement for Class B shares, shall receive (i) distribution fees as commissions for the sale of Class B shares and contingent deferred sales charges ("CDSC") (as defined below), as set forth in the Trust's Prospectus, and (ii)shareholder service fees at the rate of 0.25% per annum of the average net asset value of ClassB shares pursuant to the Fund's Plan of Distribution under Rule 12b-1 under the 1940 Act relating to its Class B shares (the "Class B Plan"). (a)In accordance with the Class B Plan, and subject to the limit on asset-based sales charges set forth in NASD Conduct Rule 2830 (and any successor provision thereto), the Trust shall pay to the Distributor or, at the Distributor's direction, to a third-party, monthly in arrears on or prior to the 10th business day of the following calendar month, the Distributor's Allocable Portion (as defined below) of a fee (the "Distribution Fee") which shall accrue daily in an amount equal to the product of (A) the daily equivalent of 0.75% per annum multiplied by (B) the net asset value of the Class B shares of the Fund outstanding on such day. The Trust agrees to withhold from redemption proceeds of the ClassB shares, the Distributor's Allocable Portion of any CDSCs payable with respect to the Class B shares, as provided in the Trust's Prospectus, and to pay the same over to the Distributor or, at the Distributor's direction to a third-party, at the time the redemption proceeds are payable to the holder of such shares redeemed.Payment of these CDSC amounts to the Distributor is not contingent upon the adoption or continuation of any Class B Plan. (b)For purposes of this Agreement, the term "Allocable Portion" of Distribution Fees and CDSCs payable with respect to Class B shares shall mean the portion of such Distribution Fees and CDSC allocated to the Distributor in accordance with the Allocation Schedule attached hereto as Schedule A. (c)The Distributor shall be considered to have completely earned the right to the payment of its Allocable Portion of the Distribution Fees and the right to payment of its Allocable Portion of the CDSCs with respect to each "Commission Share" (as defined in the Allocation Schedule attached hereto as Schedule A) upon the settlement date of such Commission Share taken into account in determining the Distributor's Allocable Portion of Distribution Fees. (d)The provisions set forth in Section 1 of the Class B Plan (in effect on the date hereof) relating to Class B shares, together with the related definitions are hereby incorporated into this Section 12 by reference with the same force and effect as if set forth herein in their entirety. 13.The Distributor, as principal underwriter under this agreement for Class C shares, shall receive (i) distribution fees as commissions for the sale of Class C shares and CDSCs, as set forth in the Trust's Prospectus, and (ii) shareholder service fees at the rate of 0.25% per annum of the average net asset value of
